Sognier, Judge.
Appellant was convicted of armed robbery and possession of a firearm by a convicted felon. He appeals on the general grounds.
The evidence disclosed that on the evening of January 2,1982, Anne Eason, a clerk at a Majik Market in Atlanta, Georgia, was robbed at gunpoint. Ms. Eason called the police and while talking to them she observed the robber enter a Mark Inn Motel next door to the Majik Market. The police apprehended appellant in a room with two other men. Eason went to the motel and identified appellant positively as the person who robbed her. The pistol used in the robbery and a pair of sunglasses appellant was wearing at the time of the robbery were found in appellant’s jacket, which was lying on the bed in the motel room. Money taken in the robbery was also found in appellant’s possession.
Such evidence is sufficient to support the verdict and meet the requirements of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Deen, P. J., and Pope, J., concur.